384 U.S. 891 (1966)
WALLACE ET AL.
v.
VIRGINIA.
No. 1011.
Supreme Court of United States.
Decided June 20, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
George E. Allen, Sr., Anthony G. Amsterdam, Jack Greenberg, James M. Nabrit III, Charles Stephen Ralston, S. W. Tucker and Henry L. Marsh III for petitioners.
Frederick T. Gray for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgments are affirmed. City of Greenwood v. Peacock, ante, p. 808.
THE CHIEF JUSTICE, MR. JUSTICE DOUGLAS, MR. JUSTICE BRENNAN and MR. JUSTICE FORTAS would reverse the judgments for the reasons stated in the dissenting opinion of MR. JUSTICE DOUGLAS in City of Greenwood v. Peacock, ante, at 835.